Citation Nr: 0740577	
Decision Date: 12/27/07    Archive Date: 01/02/08

DOCKET NO.  06-11 104	)	DATE
	)
On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for the purpose of 
accrued benefits for Hepatitis C.

2.  Entitlement to service connection for the cause of the 
veteran's death.

3.  Entitlement to burial benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The veteran served on active duty from March 1980 to October 
1984, and from May 1986 to February 1989.  The veteran died 
in May 2005.  The appellant is the surviving spouse of the 
veteran.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from an October 2005 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Oakland, California.

In November 2007, a Board hearing was held at the RO before 
the undersigned Veterans Law Judge who was designated by the 
Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7107.  A transcript of that hearing has been associated 
with the claims file.  

At that hearing, the appellant submitted additional evidence 
concerning his claims; this evidence consisted of excerpts 
from a medical manual.  The appellant also submitted a 
written waiver of review of that evidence by the agency of 
original jurisdiction and therefore referral to the RO of 
evidence received directly by the Board is not required.  
38 C.F.R. § 20.1304.

The claims file does not contain any Statement of the Case 
(SOC) issued in response to the appellant's January 2006 
Notice of Disagreement (NOD).  A VA Form 21-4138 from the 
appellant had indicated he disagreed with the December 2005 
denial of his claim of entitlement to burial benefits.  In 
Manlincon v. West, 12 Vet. App. 238 (1999), the United States 
Court of Appeals for Veterans Claims (Court) held that where 
an NOD is filed, but a Statement of the Case (SOC) has not 
been issued, the Board must remand the claim so that an SOC 
may be issued.  Thus, the issue of entitlement to burial 
benefits is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran was separated from active service on October 
[redacted], 1984.

2.  On October [redacted], the veteran delivered a stillbirth, and on 
October [redacted], 1984, she received two units of blood.

3.  The veteran died in 2005, as the result of acute 
myelocytic leukemia.

4.  The death certificate also listed cirrhosis, Hepatitis C 
as a significant condition that contributed to the veteran's 
death but did not result in the previously stated underlying 
cause.

5.  At the time of her death, the veteran was not in receipt 
of service connection for any condition.

6.  Service medical records contain no findings or diagnoses 
of any leukemia or hepatitis and there is no evidence of 
continuity of either condition since the veteran's time in 
service.

7.  Competent medical opinions of record attribute the 
veteran's Hepatitis C infection to the blood transfusions she 
received due to complications from childbirth on October [redacted], 
1984.

8.  Pregnancy is not a disability for rating purposes.  
Pregnancy, in and of itself, is not a disease or injury for 
VA purposes.

9.  There is no competent evidence any nexus between the 
veteran's leukemia or liver disorders and any incident of her 
active service.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for Hepatitis C are not met.  38 U.S.C.A. §§ 105, 1101, 1110, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).

2.  The veteran's death was not the result of disease or 
injury incurred in or aggravated by active military service; 
her death was not due to or the result of any service-
connected disability.  38 U.S.C.A. §§ 1310, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.310, 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

The appellant was notified of the information necessary to 
substantiate the cause of death claim and the claim of 
service connection for accrued benefits by correspondence 
dated in June 2007.  This document informed the recipient of 
VA's duty to assist and what kinds of evidence the RO would 
help obtain.  The letter essentially asked the veteran to 
submit evidence he had in his possession to support the 
claim.  Therefore, VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.  The appellant was provided the content-complying 
notice to which he [was] entitled.   See Pelegrini v. 
Principi, 18 Vet. App. 112, 122 (2004).  Consequently, the 
Board does not find that any late notice under the law 
requires remand to the RO.  Nothing about the evidence or any 
response to any notification suggests that the case must be 
re-adjudicated ab initio to satisfy the requirements of 
38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002 & Supp. 2007) 
or the implementing regulations found at 38 C.F.R. § 3.159 
(2007).

Additionally, in Hupp v. Nicholson, 21 Vet. App. 342 (2007), 
the United States Court of Appeals for Veterans Claims 
(Court) addressed VA's 38 C.F.R. § 5103(a) notice obligation 
in the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits under 38 U.S.C.A. § 1310.  The 
Court held that, because the RO's adjudication of a DIC claim 
hinges first on whether a veteran was service-connected for 
any condition during his or her lifetime, the 38 U.S.C.A. 
§ 5103(a) notice in such a claim must include 1) a statement 
of the conditions (if any) for which a veteran was service-
connected at the time of his or her death; 2) an explanation 
of the evidence and information required to substantiate a 
DIC claim based on a previously service-connected condition; 
and 3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not 
yet service connected.  Hupp, 21 Vet. App. at 352-53.

The Court also held that when a claimant's DIC application 
and accompanying evidence expressly raises a specific issue 
regarding, or the evidence submitted in connection with it 
relates to, a particular element of a claim, VA is required 
to provide notice that informs the claimant of how to 
substantiate the assertion advanced, and takes into account 
the evidence submitted in connection with the application.  
Id. at 353. 

In this case, the notice letter provided to the appellant in 
June 2007 included the criteria for establishing service 
connection for the cause of the veteran's death.  The 
appellant was notified as to what the evidence had to show to 
support a claim for DIC benefits.  Consequently, the Board 
finds that adequate notice has been provided, as the 
appellant was informed about what evidence is necessary to 
substantiate the elements required to establish service 
connection for the cause of the veteran's death, as well as 
service connection for Hepatitis C.  In addition, the 
appellant been afforded a meaningful opportunity to 
participate effectively in the processing of his claim and he 
has been given ample time to respond.  The hearing testimony 
and medical opinions submitted in support of the claim by the 
appellant reflect cognizance of the requirements for service 
connection for Hepatitis C.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal as any timing error did not affect 
the essential fairness of the adjudication.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that any error by VA in providing the 
notice required by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial, and that once an error 
is identified as to any of the four notice elements the 
burden shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  The Federal Circuit stated 
that requiring an appellant to demonstrate prejudice as a 
result of any notice error is inconsistent with the purposes 
of both the VCAA and VA's uniquely pro-claimant benefits 
system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  

In this case, the Board finds that any notice error(s), such 
as the provision of notice for the cause of death claim after 
the initial decision by the AOJ, did not affect the essential 
fairness of the adjudication because the appellant could be 
expected to understand what was needed to establish his claim 
from the various notice letters sent to him and the veteran 
by the RO.  The appellant was informed of the evidence and 
information needed to establish entitlement to service 
connection for the cause of the veteran's death, to include 
what is required to establish entitlement to service 
connection (the underlying claim).  

Any defect in notice in this case has been cured by actual 
knowledge on the part of the appellant that evidence of the 
existence an etiologic link between Hepatitis C and the 
veteran's service and actual knowledge that he should provide 
such evidence.  Therefore, VA has no outstanding duty to 
inform the appellant that any additional information or 
evidence is needed for the appellant's claim.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002), (codified as amended at 
38 C.F.R. § 3.159(c), (d)).  Here, VA obtained the veteran's 
service medical records, as well as those from October 1984.  
The appellant was afforded a Board hearing at the RO to 
present testimony.  The appellant has also submitted several 
medical opinions.  The appellant was informed about the kind 
of evidence that was required and the kinds of assistance 
that VA would provide and he was supplied with the text of 
38 C.F.R. § 3.159.  The appellant did not provide any 
information to VA concerning available treatment records that 
he wanted the RO to obtain for him that were not obtained.  
The appellant was given more than one year in which to submit 
evidence after the RO gave him notification of his rights 
under the pertinent statute and regulations.  Therefore, 
there is no duty to assist or notify that is unmet.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  The RO advised the 
appellant of such information relating to effective dates and 
disability ratings in correspondence dated in November 2007.  
Therefore, the appellant has not been prejudiced with respect 
to the time of this Dingess notice.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the veteran's 
service medical records.  The appellant submitted excerpts 
from a medical manual concerning childbirth.  The appellant 
was afforded a Board hearing.  Significantly, the appellant 
has not identified, and the record does not otherwise 
indicate, any additional existing evidence that is necessary 
for a fair adjudication of the claim that has not been 
obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Proceeding with this case in its current procedural posture 
would not therefore inure to the appellant's prejudice.  
Therefore, there is no duty to assist that was unmet and the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).

All relevant facts with respect to the claims addressed in 
the decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

The Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The veteran's death certificate states that she died from 
acute myelocytic leukemia and that cirrhosis, Hepatitis C was 
a significant condition that contributed to her death without 
causing the leukemia itself.  The appellant argued at his 
November 2007 Board hearing that the veteran's Hepatitis C 
was related to her service because of the pregnancy that she 
had when she was in service.  He contends that the medical 
opinions of record establish an etiologic relationship 
between the veteran developing Hepatitis C and the 
transfusions she had on October [redacted], 1984, in connection with 
her recently terminated pregnancy (by stillbirth).  

The appellant seeks entitlement to accrued benefits for 
service connection for Hepatitis C.  Accrued benefits include 
periodic monetary benefits (other than insurance and 
servicemen's indemnity) under laws administered by VA to 
which an individual was entitled at death under existing 
ratings or decisions, or those based on evidence in the file 
at date of death.

In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the 
Federal Circuit concluded that, for a surviving spouse to be 
entitled to accrued benefits, "the veteran must have had a 
claim pending at the time of his death for such benefits or 
else be entitled to them under an existing rating or 
decision."  The Federal Circuit noted that this conclusion 
comported with the decision in Zevalkink v. Brown, 102 F.3d 
1236 (Fed Cir. 1996), which stated that a consequence of the 
derivative nature of the surviving spouse's entitlement to a 
veteran's accrued benefits claim is that, without the veteran 
having a claim pending at time of death, the surviving spouse 
has no claim upon which to derive his or her own application.  
Id. at 1300.

In the instant case, the evidence of record shows that the 
veteran did have a claim pending for service connection for 
Hepatitis C at the time of her death.  Service connection 
suggests many factors, but basically it means that the facts, 
as shown by evidence, establish that a particular injury or 
disease resulting in disability was incurred coincident with 
service or if preexisting such service, was aggravated 
therein.  38 C.F.R. § 3.303.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service.  
Watson v. Brown, 4 Vet. App. 309, 314 (1993).  There must be 
medical evidence of a nexus relating an in-service event, 
disease, or injury and any current disability.  Caluza v. 
Brown, 7 Vet. App. 498 (1995), Grottveit v. Brown, 5 Vet. 
App. 91 (1993).

To establish service connection for a disability, symptoms 
during service, or within a reasonable time thereafter, must 
be identifiable as manifestations of a chronic disease or 
permanent effects of an injury.  Further, a present 
disability must exist and it must be shown that the present 
disability is the same disease or injury, or the result of 
disease or injury incurred in or made worse by the 
appellant's military service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); 38 C.F.R. § 3.303(a).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease 
occurred in service.  38 C.F.R. § 3.303(d).

Review of the veteran's service medical records reveals that 
she was discharged from her first period of service without 
undergoing a separation examination.  An April 1984 note 
states that the veteran was approximately two months pregnant 
without complications.  She subsequently underwent an 
entrance examination in January 1986; no findings pertaining 
to hepatitis or to leukemia were noted on the report of 
medical examination.  

The evidence of record includes records from Tinker Air Force 
Base Hospital that state the veteran had a stillbirth on 
October [redacted], 1984 - this was twelve days after her separation 
from service on October [redacted], 1984.  On October [redacted], 1984, 
multiple fragments of placenta weighing 1240 grams were 
submitted for examination by a pathologist.  On October [redacted], 
1984, the veteran underwent dilation and curettage to remove 
the rest of the placenta tissue.  While in the operating 
room, the veteran was transfused with two units of blood.  
The associated transfusion record indicates that the veteran 
had not previously received any transfusions.

The evidence of record includes laboratory testing results, 
dated in June 2003, that show the presence of Hepatitis C 
antibodies.  Four different private physicians who treated 
the veteran prior to her death have submitted written 
statements in which they opine that the veteran's Hepatitis C 
infection was most likely related to the transfusions she had 
in 1984.

Initially, the Board notes that there is no dispute that the 
veteran had two blood transfusions following her separation 
from service in October 1984.  The Board points out that 
while some chronic diseases are subject to presumptive 
service connection if they are manifest to a compensable 
degree within one year of service separation, a stillbirth is 
not among the statutorily enumerated diseases for which 
presumptive service connection may be granted.  See 
38 U.S.C.A. § 1137; 38 C.F.R. § 3.307, 3.309.  The appellant 
does not appear to raise any contentions that the veteran's 
stillbirth was related to an incident of her active military 
service.  Rather, he asserts that although the veteran had 
been discharged from active service at the time she 
experienced the stillbirth which led to the blood 
transfusions, she became pregnant while she was on active 
duty, and, as such, service connection should be established 
for the resultant Hepatitis C.

Some facts are not in dispute.  The veteran was separated 
from service on October [redacted], 1984.  She became pregnant during 
service.  Post-service medical records indicate that on 
October [redacted], 1984, the veteran experienced a stillbirth.  The 
veteran was subsequently treated, on October [redacted], 1984, when 
she underwent dilatation and curettage and received two units 
of blood during that procedure.  She was diagnosed 
approximately nineteen years later with Hepatitis C which has 
been identified as having a causal relationship to her death.

However, pregnancy is not an injury, nor is it a disease.  In 
short, pregnancy is not a disability for which service 
connection may be granted.  Pregnancy and childbirth are not 
disabilities for rating purposes.  See 38 C.F.R. § 4116.  
Although service connection may be in order for the chronic 
residuals of medical or surgical complications of pregnancy, 
it is clear that there were no complications, medical or 
surgical in nature, associated with the pregnancy while the 
veteran was on active duty.  Further, it is apparent from the 
record that the complications arose following the delivery of 
the veteran's stillbirth and that these events (the 
stillbirth and the ensuing complications) arose after the 
veteran's active military service.  Moreover, there is no 
evidence of any other gynecological condition associated with 
the veteran's active duty service which may have led to a 
stillbirth.  Essentially, there is no competent medical 
evidence of record that the veteran's post-service stillbirth 
was due to disease or injury incurred in service.  An 
essential element for establishing service connection is 
evidence of a medical nexus between a currently diagnosed 
disorder, and an in-service disorder.  There is simply no 
medical evidence of a nexus between the post-service 
stillbirth and the veteran's active military service, and for 
that reason, the Hepatitis C service connection, for accrued 
benefits purposes, claim must fail.

To establish service connection for the cause of a veteran's 
death, the evidence must show that disability incurred in or 
aggravated by service either caused or contributed 
substantially or materially to cause death.  For a service-
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but, rather, a causal connection must be shown.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The cause of the veteran's death may be service connected if 
a disability which the veteran incurred or aggravated in 
service was either the principal or contributory cause of his 
death.  38 C.F.R. § 3.312(a).  For a service-connected 
disability to be the principal cause of death, that 
disability must singly or with some other condition be the 
immediate or underlying cause, or be etiologically related.  
38 C.F.R. § 3.312(b).  For a service-connected disability to 
be a contributory cause of death, that disability must 
contribute substantially or materially to death; it must 
combine to cause death; it must aid or lend assistance to the 
production of death.  38 C.F.R. § 3.312(c)(1).  See Harvey v. 
Brown, 6 Vet. App. 390 (1994).  

A service-connected disability may be a contributory cause of 
death if it results in debilitating effects and general 
impairment of health to the extent that would render the 
person materially less capable of resisting the effects of 
other disease or injury primarily causing death.  38 C.F.R. 
§ 3.312(c)(3).  A service-connected disability may be a 
contributory cause of death if it affected a vital organ and 
was of itself of a progressive or debilitating nature and was 
of such severity as to have a material influence in 
accelerating death.  38 C.F.R. § 3.312(c)(4).  

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and impairment of health 
to the extent that would render the person materially less 
capable of resisting the effects of other disease or injury 
primarily causing death.  38 C.F.R. § 3.312(c)(3).

At the time of her death in May 2005, the veteran was not 
service-connected for any condition.  Review of the veteran's 
service medical records reveals that she was never diagnosed 
with any leukemia or any liver disorder during her military 
service.  The veteran's entrance and separation examinations 
do not contain any findings relating to any hematologic or 
hepatic condition.  The appellant has not submitted any 
medical opinion in support of a theory that the veteran's 
fatal condition, leukemia, was etiologically related to her 
service.  Service connection has already been denied above 
for Hepatitis C.  In essence, there is no medical evidence of 
record that suggests any relationship between the disease 
processes that influenced the veteran's demise and her 
military service.

Therefore, the Board finds that there is no approximate 
balance of the positive and negative evidence as to whether 
the veteran's acute myelocytic leukemia and Hepatitis C were 
traceable to her military service or that said conditions 
were incurred as a result of any incident of service.  The 
preponderance of the competent and probative medical evidence 
of record is against each of the appellant's claims.  The 
evidence shows that the veteran's fatal acute myelocytic 
leukemia and cirrhosis, Hepatitis C, were not caused by any 
incident of service.

There can be no doubt from review of the record that the 
veteran rendered honorable and faithful service for which the 
Board is grateful, and that the appellant is sincere in his 
belief that the veteran's death was related to military 
service.  However, while the Board has carefully reviewed the 
record in depth, it has been unable to identify a basis upon 
which service connection may be granted.


ORDER

Service connection for Hepatitis C, for the purpose of 
accrued benefits, is denied.

Service connection for the cause of the veteran's death is 
denied.


REMAND

The appellant submitted a timely NOD, in January 2006, in 
which he specifically referred to his disagreement with the 
RO's denial of service connection for burial benefits.  
Because the RO apparently has not yet issued an SOC 
addressing that burial benefits issue, the Board must remand 
that issue to the AMC/RO for issuance of an SOC.  Manlincon 
v. West, 12 Vet. App. 238 (1999).

Therefore, to ensure full compliance with due process 
requirements, this case is REMANDED to the AMC/RO for the 
following:

1.  The AMC/RO should re-examine the 
appellant's claim of entitlement to 
burial benefits.  If no additional 
development is required, including any 
required notice prescribed by current 
regulations and caselaw, the AMC/RO 
should prepare an SOC in accordance with 
38 C.F.R. § 19.29 (2007), unless the 
matter is resolved by granting the 
benefit sought, or by the appellant's 
withdrawal of the NOD. 

2.  If, and only if, the appellant files 
a timely substantive appeal, should any 
issue be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


